DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 15 June 2022, in response to the Office Action mailed 15 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a client system monitor in claim 13 (and claims 14-18, which depend on claim 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As described in the remarks, filed 13 October 2021, the examiner has interpreted the client system monitor to be drawn to the agent 114 described in paragraph [0028] of the specification.  As the agent is resident on a client (see para. [0028]), this interpretation has been maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0311660) in view of Lymberopoulos et al. (An Adaptive Policy-Based Framework for Network Services Management, Sept. 2003, pgs. 277-303).

As per claim 1, Park teaches a method, comprising: determining an operating context at a client by an agent installed on the client [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information (pars. 0008-14, 0031-32, etc.)]; sending, by the agent, the operating context to a policy engine [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information (pars. 0008-14, 0031-32, etc.)]; and receiving, by the agent, a choice of Internet Protocol (IP) policy associated with the client based on the operating context from the policy engine [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information, including IP policy, from a policy setter on the server (pars. 0008-14, 0029-36, etc.)], causing, by the agent, the client to be configured based on the choice of IP policy [in response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.)]; wherein the client communicates across a network using the choice of IP policy [response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.)].
While Park uses user context data for determining policy information (see above), it does not explicitly teach that the operating context includes information about operating conditions in which data transfer requests are being made by the client, or the choice of IP policy selected to improve network performance for the client based on the operating context.
Lymberopoulos teaches the operating context includes information about operating conditions in which data transfer requests are being made by the client [network policies are selected and adapted dynamically (pg. 277, abstract; etc.) by a management agent (pg. 282, etc.) based upon conditions monitored in the network, which can include new users and events, as well as performance measurements of the network (pgs. 280-281, section 2; etc.)], and the choice of IP policy selected to improve network performance for the client based on the operating context [if the monitored performance indicates that certain QoS levels cannot be maintained a new policy may be selected, or policy adapted, to improve performance (pgs. 280-281, etc.) for the IP access policy of Park, above].
Park and Lymberopoulos are analogous art, as they are within the same field of endeavor, namely network policy management.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select and manage the network policies based upon monitored network performance, as taught by Lymberopoulos, in the management of IP/access policy of a network, in the system taught by Park.
Lymberopoulos provides motivation as [the dynamic management of network policies provides flexible and adaptive network management which can meet different service agreements (pg. 278, etc.)].

As per claim 2, Park/Lymberopoulos teaches wherein an operating context comprises one or more network transaction metrics [network policies are selected and adapted dynamically (Lymberopoulos: pg. 277, abstract; etc.) by a management agent (Lymberopoulos: pg. 282, etc.) based upon conditions monitored in the network, which can include new users and events, as well as performance measurements of the network (Lymberopoulos: pgs. 280-281, section 2; etc.)].

As per claim 4, Park/Lymberopoulos teaches wherein a server-side subset of the one or more network transaction metrics is gathered from a data center associated with a data request [network policies are selected and adapted dynamically (Lymberopoulos: pg. 277, abstract; etc.) by a management agent running on a server (Lymberopoulos: pgs. 282, 295, etc.) based upon conditions monitored in the network, which can include new users and events, as well as performance measurements of the network (Lymberopoulos: pgs. 280-281, section 2; etc.)].

As per claim 7, see the rejection of claim 1, above, wherein Park/Lymberopoulos also teaches a non-transitory computer readable medium storing a program of instructions that is executable by a device to perform the method [the policy server and the terminal may both be implemented as computing devices which include a processor, memory, storage, input/output capability, and so on. In such computing devices, a processor carries out operations indicated by predefined instructions stored in a non-volatile memory (Park: para. 0026, etc.)].

As per claim 8, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 1, above, wherein Park/Lymberopoulos teaches a client system monitor implemented at least partially in hardware [the policy server and the terminal may both be implemented as computing devices which include a processor, memory, storage, input/output capability, and so on. In such computing devices, a processor carries out operations indicated by predefined instructions stored in a non-volatile memory (Park: para. 0026, etc.)].
Examiner’s Note:  the elements described in the above rejections are substantially equivalent to the claimed means, as they are performing the same function in substantially the same manner.

As per claim 14, see the rejection of claim 2, above.

As per claim 16, see the rejection of claim 4, above.

As per claim 19, Park/Lymberopoulos teaches wherein a DNS agent at a DNS server receives the choice of IP policy [in response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (Park: para. 0039, etc.) which may be performed by a DNS server performing DNS address function (Park: paras. 0030-36, etc.)].

As per claim 20, Park/Lymberopoulos teaches wherein a DNS agent at a DNS server receives the choice of IP policy, and wherein the DNS agent implements the choice of IP policy for communications with the client [response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (Park: para. 0039, etc.) which may be performed by a DNS server performing DNS address function (Park: paras. 0030-36, etc.)].


Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lymberopoulos as applied to claims 2, 8, and 14 above, and further in view of Joshi (US 2018/0288129)

As per claim 3, Park/Lymberopoulos teaches the method as recited in Claim 1, as described above.
While Park/Lymberopoulos teaches monitoring network metrics, as well as providing information from a client (see above and e.g., Lymberopoulos: pgs. 280-281, new user, etc.) it does not explicitly teach wherein a client-side subset of the one or more network transaction metrics is gathered from the agent operating on the client 
Joshi teaches wherein a client-side subset of the one or more network transaction metrics is gathered from the agent operating on the client [the system may detect/determine a series of patterns and or network traffic at a client and select, configure, and apply an appropriate agent (Joshi: abstract; figs. 2-3; paras. 0073-80; etc.) where the metric data may be determined either client-side or server-side (Joshi: paras. 0024-27, 0090-92, etc.)].
Park/Lymberopoulos and Joshi are analogous art, as they are within the same field of endeavor, namely network monitoring and applying policies.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the network traffic context data from a client in the monitoring, as taught by Joshi, in the operating context monitoring by the agent in the system taught by Park/Lymberopoulos.
Joshi provides motivation as [by accounting for dynamic network conditions in the use and application of the monitors/agents both client- and server-side, better data can be collected about the services in use and available (paras. 0005-9, 0024-27, 0090-92, etc.)].

As per claim 9, see the rejection of claim 3, above.

As per claim 15, see the rejection of claim 3, above.


Claims 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lymberopoulos as applied to claims 1, 7, and 13 above, and further in view of Marshall et al. (A novel architecture for active service management, May 2001, pgs. 795-810).

As per claim 5, Park/Lymberopoulos teaches the method as recited in Claim 1, as described above.
While Park/Lymberopoulos teaches applying appropriate policies selected based on operating context (see above), it does not teach applying a machine learning-based optimization process to the choice of IP policy to produce an outcome.
Marshall teaches applying a machine learning-based optimization process to the choice of IP policy to produce an outcome [policies are treated as genes, and a Genetic Algorithm (GA) is used to select policies to improve performance while deactivating policies that degrade performance (pg. 804, section 4, etc.)].
Park/Lymberopoulos and Marshall are analogous art, as they are within the same field of endeavor, namely determining/applying appropriate network policies.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GA for analyzing the data and determining appropriate policies, as taught by Marshall, for the monitoring network data and determining appropriate IP policy in the system taught by Park/Lymberopoulos.
Marshall provides motivation as [If the controller is programmed (like a bacterium) to autonomously export policies that improve its performance, and de-activate policies that degrade performance, useful policies will spread and poor policies will cease to be executed (until conditions change) (pg. 804, section 4, etc.)].

As per claim 6, Park/Lymberopoulos/Marshall teaches repeating the applying the machine learning-based optimization process to the choice of IP policy until the new outcome reaches a predetermined threshold of impact [the controller may terminate if policy fitness has been low for a predetermined time and copy if it has been high for a set time (Marshall: pg. 805, etc.) as well as setting an event for threshold levels in the processing (Marshall: pg. 800, etc.)].

As per claim 11, see the rejection of claim 5, above.

As per claim 12, see the rejection of claim 6, above.

As per claim 17, see the rejection of claim 5, above.

As per claim 18, see the rejection of claim 6, above.


Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case applicant argues that Lymberopoulos does not teach “causing, by the agent, the client to be configured based on the choice of IP policy and wherein the client communicates across a network using the choice of IP policy”.  
However, examiner has relied upon Park for this teaching, as described in the rejections.  Lymberopoulos has been relied upon for teaching an operating context that includes information about operating conditions in which data transfer requests are being made by the client, and that the choice of IP policy is selected to improve network performance for the client based on the operating context.  While Lymberopoulos may teach adapting configurations in a managed network, it is still analogous art, as it is teaching managing network policies based upon operating context.  It is also combined with the teaching, by Park, of an agent (installed on a client) controlling IP policy in the client.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues that “Lymberopoulos teaches away from such features”.
However, applicant has not shown how Lymberopoulos criticizes, discredits or otherwise discourages them.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papp (US 7,843,843) – discloses a system of adjusting and selecting differentiated network services for classes of network traffic based on metrics.
Joshi (US 2018/0287903) – discloses a system for selecting and configuring agents similarly to Joshi, above.
Flykt (US 7,191,226) – discloses a system including a home agent that may receive data requests utilizing various IP versions and select and encapsulate the data in a selected version.
Giaretta (US 2009/0305701) – discloses utilizing network data to make a flow policy selection utilizing machine learning.
Vitalos (US 2008/0229382) – discloses a system including admin/remote network policy control.
Shaikh (US 2017/0187686) – discloses assigning control agents to each user for controlling network policies.
Mayorgo (US 2018/0295148) – discloses a learning system that may be used to learn the basis on which a policy is determined for an obtained risk level and connection to selected attributes/parameters.
Watanuki (US 2002/0159479) – discloses a mobile agent switching between IP versions when a client device is moving.
Flykt (US 2002/0194259) – discloses a home agent, on a device, that intercepts packets and encapsulates them using a specified IP version for a specified foreign network.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128